Citation Nr: 0732528	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  03-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for polymyositis.

3.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service from October 1954 to October 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that, in relevant part, denied 
the claims for service connection for polymyositis, 
hypertension, a heart disorder, and a left eye disorder.  The 
veteran perfected a timely appeal of these determinations to 
the Board.  

In June 2004, the Board denied service connection for a heart 
disorder and remanded the veteran's other claims for 
additional development and adjudication.  In the June 2004 
decision, the Board also observed that the record reasonably 
raised claims for service connection for a back disorder and 
for a right eye disorder.  The issues were referred to the RO 
for appropriate action.


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
developed a left eye condition, hypertension or polymyositis 
during or as a result of his service.


CONCLUSION OF LAW

A left eye disorder, to include cataracts, hypertension and 
polymyositis were not incurred in or aggravated by active 
military service.   38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May 2001 and June 2004, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims.  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was provided with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the claims, and he was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's post-service 
treatment records and reports, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claims.  The Board also notes that this matter 
has been remanded for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.



II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that the veteran's service records 
could not be obtained from the National Personnel Records 
Center (NPRC), as they were likely destroyed in a 1973 fire 
at that facility.  The veteran's claims file indicates that 
the RO engaged in diligent efforts to obtain additional 
service records, but this proved to be futile.  In this case, 
the Board recognizes its heightened duty to explain its 
findings and conclusions and to consider benefit of the doubt 
and corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for the veteran's 
conditions.  

Here, the Board notes that the veteran has been diagnosed as 
having hypertension, body myositis, and left eye cataracts.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
conditions are related to diseases or injuries in service.  

In order to determine whether the veteran has hypertension, 
polymyositis, or a left eye condition, to include cataracts 
that are related to his military service, the veteran was 
afforded VA fee basis examinations in March 2002.  With 
respect to a left eye condition, the eye examiner indicated 
that the veteran had cataracts in his left eye and that the 
veteran thought that he was legally blind in that eye.  The 
veteran reported that this may have been due to carburetor 
fluid splashing into the eye in service.  The veteran was 
noted to have vision of 20/60 in his left eye with his 
current glasses.  After examination, the examiner stated that 
there was no pathology to render a diagnosis of diplopia, but 
that the veteran had developed cataracts.  The examiner noted 
that the veteran had a cataract successfully removed from his 
right eye the prior year and would probably have similar 
surgery on the left eye in the near future.  The examiner 
stated that he saw no relation between these cataracts and a 
chemical injury allegedly affecting the left eye many years 
ago.  

Regarding the veteran's hypertension and polymyositis, the 
veteran was also afforded a VA fee basis examination dated in 
March 2002.  The examiner noted the veteran's military 
service and also set out the veteran's medical history.  
Regarding hypertension, the examiner stated that the veteran 
indicated that his blood pressure had been high since he had 
been in Korea in 1955.  The veteran stated that he had not 
been treated at the time and that it may not have been 
severe.  Soon after service the veteran indicated that he was 
diagnosed with hypertension and placed on antihypertensive 
medications.  After examination, the veteran was diagnosed 
with hypertension.  The examiner did not indicate that the 
condition was related to service.  With respect to 
polymyositis, the examiner noted that the veteran stated that 
this condition began in the late 1980s.  The veteran has been 
treated for his condition consistently since that time.  The 
veteran indicated that this is a progressive disorder with 
slow deterioration over the years.  After examination, the 
veteran was diagnosed with body myositis.  The examiner 
indicated that this was a progressive muscle disease.  The 
examiner did not indicate that the condition was related to 
service.

Based on the foregoing, the Board finds that the medical 
evidence is against a finding that the veteran's left eye 
cataracts, hypertension and polymyositis or body myositis are 
related to his service.  Here, the Board notes that the March 
2002 eye examiner specifically indicated that there is no 
relationship between the veteran's diagnosed left eye 
cataracts and a possible a chemical injury to the left eye in 
service.  And the March 2002 general examiner did not finds 
that the veteran's hypertension and polymyositis were related 
to his service.  In this regard, the Board also notes that 
the veteran indicated that he was not treated for 
hypertension in service and was not diagnosed with 
hypertension until after service.  While the veteran did 
indicate that the diagnosis was soon after service, there is 
no medical evidence in the file indicating treatment or 
diagnosis of hypertension within one year of discharge.  And 
the Board notes that the veteran stated that his polymyositis 
began in the late 1980s, nearly 30 years after service. 

While the veteran may feel that his conditions are related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran's left eye cataracts, hypertension and body 
myositis are related to or had their onset in service.  
Service connection for these conditions must therefore be 
denied.  


ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for body myositis is denied

3.  Service connection for a left eye disorder, to include 
left eye cataracts, is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


